           Case 1:18-cv-03309-LGS Document 94 Filed 12/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JAMES BUCKLEY et al., on behalf of                           :
 themselves and all others similarly situated,                :
                                              Plaintiffs, :        18 Civ. 3309 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 THE NATIONAL FOOTBALL LEAGUE,                                :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 23, 2020, the parties filed a letter motion for approval of a

proposed settlement (Dkt. No. 81) of Plaintiffs’ claims against Defendant for alleged violations of

the Fair Labor Standards Act, 28 U.S.C. § 201, et seq. (“FLSA”), the New York Labor Law § 190

et seq., N.J.S.A. 34:11-4.1 et seq., Md. Code Labor and Employment §3-501 et seq., Mich.

Comp. Laws §408.471 et seq., Penn. Stat. Ann. § 231.1 et seq. and Nev. Rev. Stat. § 608.005 et

seq. (collectively, the “Wage and Hour Claims”). It is hereby

        ORDERED that the settlement of Plaintiffs’ FLSA claims, as set forth in their individual

settlement agreements (the “Settlement Agreements,” Dkt. Nos. 81-3 to -11), is APPROVED as

fair and reasonable based on the nature and scope of Plaintiffs’ claims and the risks and expenses

involved in additional litigation. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,

206–07 (2d Cir. 2015); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335–36 (S.D.N.Y.

2012) (outlining the factors that district courts have used to determine whether a proposed

settlement is fair and reasonable). It is further

        ORDERED that Plaintiffs’ counsel’s request for $15,000.00 is GRANTED. The

remainder of the settlement shall be distributed to Plaintiffs pursuant to the Settlement

Agreements. It is further
          Case 1:18-cv-03309-LGS Document 94 Filed 12/08/20 Page 2 of 2


       ORDERED that the Wage and Hour Claims are dismissed with prejudice pursuant to the

Settlement Agreements, without costs to any party or against any other party except as stated in

the Settlement Agreements.

       The Clerk of Court is respectfully directed to close the docket entry at #81.

Dated: December 8, 2020
       New York, New York




                                                 2
